IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                                  )
IN RE BAKER HUGHES INCORPORATED                   )   C.A. No. 2019-0638-AGB
MERGER LITIGATION                                 )
                                                  )


                         MEMORANDUM OPINION

                         Date Submitted: July 16, 2020
                        Date Decided: October 27, 2020

Ned Weinberger and Thomas Curry, LABATON SUCHAROW LLP, Wilmington,
Delaware; Gregory V. Varallo, BERNSTEIN LITOWITZ BERGER &
GROSSMANN LLP, Wilmington, Delaware; Thomas A. Uebler, Joseph L.
Christensen, and Hayley M. Lenahan, MCCOLLOM D’EMLIIO SMITH UEBLER
LLC, Wilmington, Delaware; Jeroen van Kwawegen, Edward G. Timlin, and Alla
Zayenchik, BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP, New
York, New York; Frank R. Schirripa and Kurt Hunciker, HACH ROSE SCHIRRIPA
& CHEVERIE LLP, New York, New York; Attorneys for Plaintiffs.

Kevin R. Shannon, Matthew F. Davis, and Callan R. Jackson, POTTER
ANDERSON & CORROON LLP, Wilmington, Delaware; Samuel W. Cooper,
PAUL HASTINGS LLP, Houston, Texas; Edward Han, PAUL HASTINGS LLP,
Palo Alto, California; Attorneys for Defendants Martin S. Craighead and Kimberly
Ross.

Michael P. Kelly, Andrew S. Dupre, and Sarah E. Delia, MCCARTER & ENGLISH,
LLP, Wilmington, Delaware; Alan S. Goudiss, Paula H. Anderson, and Grace J. Lee,
SHEARMAN & STERLING LLP, New York, New York; Attorneys for Defendant
General Electric Company.




BOUCHARD, Chancellor
      This case concerns the July 2017 merger of Baker Hughes Incorporated, an

oil field services provider, and the oil and gas segment of the General Electric

Company (“GE O&G”). After the merger, General Electric owned 62.5% of the

combined entity and Baker Hughes stockholders owned the remaining 37.5%. The

Baker Hughes stockholders also received a $7.4 billion cash dividend in connection

with the merger.

      When the transaction was negotiated in the fall of 2016, GE O&G reported its

results on a consolidated basis as part of General Electric and did not have separate

audited financial statements. During the negotiations, General Electric provided

Baker Hughes with unaudited financial statements and management projections for

GE O&G. In the merger agreement, the parties conditioned the closing on Baker

Hughes’ receipt of audited financial statements for GE O&G. They also agreed that

Baker Hughes would have the right to terminate the merger if the audited financial

statements differed from the unaudited financial statements in a manner that was

materially adverse to the intrinsic value of GE O&G excluding, among other items,

changes in the amount of goodwill. The merger agreement further provided that the

audited financial statements would be attached to the merger agreement.

      In March 2017, General Electric delivered to Baker Hughes audited financial

statements for GE O&G, which reflected approximately $4 billion of goodwill

impairments in 2014 and 2015 that were not reflected in the unaudited financial

                                         1
statements for GE O&G. On May 30, 2017, Baker Hughes issued a proxy statement

to its stockholders seeking their approval of the merger. The proxy statement

represented that, after receiving and reviewing the audited financial statements for

GE O&G, Baker Hughes confirmed to General Electric that any differences between

the audited and unaudited financial statements were not material and, therefore, the

termination right in the merger agreement was not available.

      Over two years after the merger closed, two Baker Hughes stockholders

separately filed class action lawsuits asserting claims for breach of fiduciary duty

against the members of the Baker Hughes board and for aiding and abetting and

fraud against General Electric. After defendants moved to dismiss the first case, the

two actions were consolidated and plaintiffs abandoned their claims against the

Baker Hughes directors and their fraud claim against General Electric.           The

consolidated complaint contains four claims: two claims for breach of fiduciary

duty against the CEO and CFO of Baker Hughes and two claims against General

Electric for aiding and abetting breaches of fiduciary duty by the Baker Hughes

board. Defendants moved to dismiss the consolidated complaint in its entirety under

Court of Chancery Rule 12(b)(6) for failure to state a claim for relief.

      Plaintiffs’ primary contention is that General Electric aided and abetted the

Baker Hughes directors in breaching their duty of care by creating an informational

vacuum that induced the board to enter a bad deal based on GE O&G’s unaudited

                                          2
financial statements.     This claim is not reasonably conceivable.           Plaintiffs’

allegations do not show that General Electric tainted the sale process the Baker

Hughes board oversaw. Rather, they show that General Electric negotiated at arm’s

length with a thirteen-member board consisting of twelve concededly independent

and disinterested non-employee directors and the company’s CEO. The plain terms

of the merger agreement the board approved reflect, furthermore, that the board

acted within the range of reasonableness by securing protective provisions to address

differences between the unaudited and audited financial statements of GE O&G

materially adverse to its intrinsic value.

      For these reasons and others discussed in detail below, the court concludes

that all of the claims in the consolidated complaint fail to state a claim for relief and

must be dismissed except for plaintiffs’ claim against the CEO concerning the failure

to disclose the unaudited financial statements in the proxy statement.

I.    BACKGROUND

      The facts recited in this opinion come from the Consolidated Verified Class

Action Complaint (the “Complaint”) and documents incorporated therein.1 Any

additional facts are subject to judicial notice.



1
  Consolidated Verified Class Action Compl. (“Compl.”) (Dkt. 22). See Winshall v.
Viacom Int’l, Inc., 76 A.3d 808, 818 (Del. 2013) (“[P]laintiff may not reference certain
documents outside the complaint and at the same time prevent the court from considering
those documents’ actual terms” in connection with a motion to dismiss).
                                             3
          A.    The Players

          Non-party Baker Hughes, Inc. (“Baker Hughes” or the “Company”) was a

publicly traded Delaware corporation headquartered in Houston, Texas that provided

oil field services.2 On July 3, 2017, Baker Hughes merged with GE O&G, creating

“Baker Hughes, a General Electric Company” (“BHGE”).3 This transaction is

referred to hereafter as the “Merger.”

          Plaintiffs Tri-State Joint Fund and City of Providence (together, “Plaintiffs”)

held Baker Hughes stock continuously from October 2016 and August 2016,

respectively, until the Merger closed.4

          Defendant Martin S. Craighead was the Chairman, CEO, and President of

Baker Hughes from July 2010 until July 2017.5 Defendant Kimberly Ross was the

CFO of Baker Hughes from October 2014 to May 2017.6 At the times relevant to

this action, the Baker Hughes board of directors (the “Board”) consisted of thirteen

members: Craighead, Gregory D. Brenneman, Clarence P. Cazalot, Jr., William H.

Easter III, Lynn L. Elsenhans, Anthony G. Fernandes, Claire W. Gargalli, Pierre

Jean-Marie Henri Jungels, James A. Lash, J. Larry Nichols, James W. Stewart,


2
    Compl. ¶ 19.
3
Id. ¶¶ 19, 165.
4
Id. ¶¶ 17-18.
5
 Id. ¶ 23.
6
Id. ¶ 24.
                                             4
Charles J. Watson, and Larry D. Brady.7 Twelve of these directors—all except

Craighead—were non-employees of Baker Hughes. The Complaint does not name

any of these twelve outside directors as defendants.

           Defendant General Electric Company (“GE”) is a publicly traded New York

corporation with its principal place of business in Boston, Massachusetts.8 GE is a

multi-industry conglomerate, with major segments in power, aviation, and

healthcare.9

           B.    Baker Hughes’ Proposed Merger with Halliburton

           In November 2014, Baker Hughes and Halliburton Company, a large oil field

services provider, entered into a plan of merger.10 The proposed merger with

Halliburton faced significant regulatory scrutiny, causing Baker Hughes to consider

potential asset divestitures.11 As part of this process, Baker Hughes sent confidential

due diligence materials to GE concerning certain of its businesses.12


7
  Both Plaintiffs named eleven of the twelve outside directors as defendants in their initial
complaints, but they were dropped as defendants when Plaintiffs filed the Complaint. See
Tri-State Joint Fund Compl. ¶¶ 25-35 (C.A. No. 2019-0638-AGB, Dkt. 1); City of
Providence Compl. ¶¶ 25-35 (C.A. No. 2019-0857-AGB, Dkt. 1). Baker Hughes director
Larry D. Brady was omitted from the initial pleadings. See Jackson Aff. Ex. A (“Proxy”)
at 119 (Dkt. 29).
8
    Compl. ¶ 20.
9
Id. ¶ 21.
10
 Id. ¶ 25.
11
 Id. ¶¶ 25-26.
12
 Id.
                                             5
          On April 6, 2016, the Department of Justice filed a lawsuit to block Baker

Hughes’ proposed merger with Halliburton, citing antitrust concerns.13 On April 30,

2016, the proposed merger was terminated.14 Baker Hughes received a $3.5 billion

termination fee from Halliburton in connection with the failed transaction, but

incurred significant costs and operating losses during the more than sixteen months

that the proposed merger with Halliburton was pending.15

          C.     GE and Baker Hughes Negotiate and Agree on a Merger

          In August 2016, Lorenzo Simonelli, the CEO of GE O&G, asked Craighead

to meet to discuss “a broader potential strategic relationship between their respective

companies.”16 On September 15, 2016, Simonelli introduced Craighead to GE CEO

Jeffrey Immelt to discuss a possible strategic combination.17 The following day, the

Baker Hughes Board held a meeting to discuss a potential merger with GE.18

          In late September 2016, GE provided Baker Hughes representatives with GE

O&G financial data, including (i) unaudited financial statements for GE O&G for

the years ended December 31, 2014, December 31, 2015, and the first three quarters



13
Id. ¶ 27.
14
Id. ¶ 28.
15
 Id. ¶¶ 28-29.
16
Id. ¶ 33 (quoting Proxy at 75).
17
Id. ¶ 35.
18
 Id. ¶ 37.
                                           6
of 2016 (the “Unaudited Financials”); and (ii) non-public GE O&G management

projections for fiscal years 2016 through 2020 (the “GE O&G Forecasts”).19 At this

time, the financial results for the GE O&G business segment were included in GE’s

financial statements and separate audited financial statements for GE O&G were not

available.20

          On October 7, 2016, Immelt proposed a combination of GE O&G with Baker

Hughes that would result in GE owning 65% of the combined company and Baker

Hughes stockholders owning 35% and receiving a $6 billion cash dividend.21 On

October 13, Immelt presented a revised offer, where GE would own 62.5% of the

combined company and Baker Hughes stockholders would own 37.5% and receive

a $7.4 billion cash dividend.22

          On October 14, 2016, the Baker Hughes Board met to discuss GE’s revised

offer.23 At that meeting, Baker Hughes’ financial advisor, Goldman Sachs & Co.

LLC (“Goldman”) reviewed with the Board GE O&G’s high level financials.24 In

its presentation, Goldman’s analyses relied on the Unaudited Financials and the GE



19
Id. ¶ 38-39.
20
 Id. ¶ 22.
21
 Id. ¶ 41.
22
Id. ¶ 47.
23
 Id. ¶ 50.
24
Id. ¶¶ 40, 50.
                                         7
O&G Forecasts, including a discounted cash flow analysis based on the GE O&G

Forecasts.25

           On October 21, 2016, GE announced its overall third quarter results for 2016,

which reflected a “worse-than-expected” quarter.26 Some analysts identified GE

O&G as the “primary driver” of GE’s negative results.27

           On October 26, 2016, Goldman reviewed with the Baker Hughes Board the

“Q3 2016 highlights” for GE and Baker Hughes.28 On October 27 and October 28,

representatives of Baker Hughes and GE negotiated the terms of a proposed

transaction.29        On October 29, 2016, during a Baker Hughes Board meeting,

Craighead informed the Board that GE had committed to have audited financial

statements for GE O&G completed by April 30, 2017.30

           On October 30, 2016, the Baker Hughes Board met to consider a proposed

transaction based on the terms of General Electric’s revised offer.31 At the meeting,

Goldman explained its financial analysis of the proposed transaction and rendered a

fairness opinion, which was based in part on the Unaudited Financials and GE O&G


25
Id. ¶ 50.
26
Id. ¶ 58.
27
Id.
28
Id. ¶ 61.
29
 Id. ¶¶ 62, 66.
30
Id. ¶¶ 69, 71.
31
 Id. ¶ 72.
                                             8
Forecasts.32          The Baker Hughes Board thereafter unanimously approved the

proposed merger and, later in the day on October 30, Baker Hughes and GE entered

into a Transaction Agreement and Plan of Merger (the “Merger Agreement”).33

          The Merger Agreement contained a closing condition obligating GE to deliver

to Baker Hughes audited financial statements for GE O&G for the years ended

December 31, 2014, December 31, 2015, and December 31, 2016 (the “Audited

Financials”) “[a]s promptly as reasonably practicable following December 31, 2016

(and in any event no later than April 15, 2017).”34 The Merger Agreement also

provided Baker Hughes the right to terminate the Merger Agreement if the Audited

Financials differed from the Unaudited Financials in a manner that was materially

adverse “to the intrinsic value . . . of GE O&G” but “excluding any differences

resulting from,” among other things, “any changes in the amount of goodwill or

intangible assets.”35 The Merger Agreement further provided that the Unaudited

Financials would be attached to the Merger Agreement.36




32
Id. ¶¶ 3, 73.
33
 Id. ¶¶ 4, 77, 78; see Jackson Aff. Ex. C (“Merger Agreement”).
34
     Merger Agreement § 7.05(a).
35
Id. § 8.03(e)(ii).
36
Id. § 5.04(c).
                                              9
          D.     GE O&G Provides Baker Hughes with Its Audited Financials

          On March 16, 2017, KPMG finished auditing GE O&G’s financial statements

for the years ended December 31, 2014 through 2016.37 Later in March, GE

delivered the Audited Financials to Baker Hughes.38         The Audited Financials

differed from the Unaudited Financials in a number of ways, including the following

variances (all figures in millions):39

                                                  EBIT              Goodwill
           2015 Audited                              $9                $6,867
           2015 Unaudited                        $2,420               $10,600
           Difference                          ($2,411)              ($3,733)


                                                 EBIT               Goodwill
           2016 Audited                           $732                 $6,680
           2016 Unaudited (Projected)           $1,595                $10,600
           Difference                           ($863)               ($3,920)

          The Audited Financials reflected a $2.1 billion goodwill impairment in GE

O&G’s Surface, Subsea & Drilling (“SS&D”) sub-segment in 2015 that was not

disclosed in the Unaudited Financials, even though the impairment test was

completed in the third quarter of 2015.40 Specifically, Baker Hughes’ definitive




37
     Compl. ¶ 86.
38
Id. ¶ 87.
39
 Id. ¶¶ 94, 134, 136.
40
  Proxy at FS-47; see also Compl. ¶ 110 (“GE tests goodwill for impairment annually in
the third quarter of each year using data as of July 1 of that year.”).
                                          10
proxy statement (the “Proxy”) explained that “[a]s a consequence of the continued

pressure on oil prices, the revised expected cash flows for [SS&D] resulted in a

goodwill impairment charge of $2,080 million.”41       This goodwill impairment,

combined with certain other impairments, currency translations, and dispositions,

resulted in the Unaudited Financials overstating goodwill by approximately $4

billion.42 This decision refers to these decreases in goodwill collectively as the

“Goodwill Impairments.” Goldman did not revise its fairness opinion to address the

differences between the Unaudited and Audited Financials.43

         E.       Baker Hughes Issues a Proxy and the Merger Closes

         On May 30, 2017, Baker Hughes disseminated the Proxy to its stockholders

seeking their approval of the proposed Merger.44 The Proxy contained the Audited

Financials, which reflected the Goodwill Impairments, but did not disclose the

Unaudited Financials.45 The Proxy represented that following “receipt and review”

of the Audited Financials, Baker Hughes confirmed to GE that any differences




41
     Proxy at FS-47.
42
  Compl. ¶ 116. The other decreases in goodwill include $1.4 billion in accumulated
impairments in SS&D in 2014, $254 million in accumulated goodwill impairments in GE
O&G’s Digital Services segment, and approximately $500 million for dispositions and
currency translation. Id.; Proxy at FS-47.
43
     Compl. ¶¶ 10, 147.
44
Id. ¶ 151.
45
Id. ¶ 152.
                                          11
between the Unaudited and Audited Financials “are not material” and, therefore, that

Baker Hughes’ termination right in the Merger Agreement “is not available.”46

         On June 30, 2017, the Baker Hughes stockholders approved the Merger,

which closed on July 3, 2017.47 After the closing, GE held approximately 62.5% of

the shares of the new combined entity—BHGE.48 Baker Hughes terminated Ross

without cause in May 2017 and Craighead joined the board of BHGE as Vice

Chairman after the closing.49 Neither is alleged to have become an officer of BHGE.

II.      PROCEDURAL HISTORY

         On August 13, 2019, Tri-State Joint Fund filed its initial complaint in this

action, asserting five claims.50 The first two claims asserted that the Baker Hughes

Board and Craighead and Ross (as officers of the Company) breached their fiduciary

duties in various respects in connection with their approval of the Merger and by

failing to make full and fair disclosure to the Company’s stockholders when seeking

their approval of the Merger.51 The next two claims asserted that GE aided and




46
Id. ¶ 155; see, e.g., Proxy at 28.
47
     Compl. ¶¶ 164-65.
48
     See id. ¶ 47; Proxy at 29, 47.
49
     Compl. ¶¶ 23-24.
50
     Dkt. 1.
51
Id. ¶¶ 157, 163-64. As noted above, Baker Hughes director Larry D. Brady was not
named as a defendant in this pleading.
                                          12
abetted the Board’s breaches of fiduciary duties in both respects.52 The fifth claim

asserted a claim for common law fraud against GE.53

         On October 28, 2019, the City of Providence filed a separate action asserting

the same five claims set forth in Tri-State Joint Fund’s initial complaint.54 That

action was consolidated with the Tri-State Joint Fund action on November 18,

2019.55

         On December 17, 2019, Plaintiffs filed a Consolidated Verified Class Action

Complaint (as defined above, the “Complaint”).56 The Complaint is significantly

different than both of the Plaintiffs’ initial pleadings. Plaintiffs abandoned all of

their claims against the outside members of the Baker Hughes Board as well as their

common law fraud claim against GE.

         The Complaint contains four claims. Count I asserts that Craighead and Ross

breached their fiduciary duties in connection with the Merger.57 Count II asserts that

Craighead and Ross breached their “disclosure duties” in several respects.58 Counts




52
Id. ¶¶ 174, 180-81.
53
 Id. ¶¶ 184-97.
54
     C.A. No. 2019-0857-AGB (Dkt. 1).
55
     Dkt. 21.
56
     See Compl.
57
Id. ¶¶ 187-92.
58
 Id. ¶¶ 193-99.
                                           13
III and IV were not changed from Plaintiffs’ initial pleadings. They both assert that

GE aided and abetted the breaches of fiduciary duties by the Baker Hughes Board.59

         On February 12, 2020, all of the Defendants filed motions to dismiss the

Complaint under Court of Chancery Rule 12(b)(6) for failure to state a claim for

relief.60 On July 16, 2020, the court heard oral argument on the motions.

III.     ANALYSIS

         The standards governing a motion to dismiss under Court of Chancery Rule

12(b)(6) for failure to state a claim for relief are well settled:

         (i) all well-pleaded factual allegations are accepted as true; (ii) even
         vague allegations are “well-pleaded” if they give the opposing party
         notice of the claim; (iii) the Court must draw all reasonable inferences
         in favor of the non-moving party; and ([iv]) dismissal is inappropriate
         unless the “plaintiff would not be entitled to recover under any
         reasonably conceivable set of circumstances susceptible to proof.”61

The court will address first the Plaintiffs’ lead claim, Count III. Next, the court will

address Counts II and IV together, and then turn to Count I.

         A.     Whether GE Aided and Abetted a Breach of Fiduciary Duty by the
                Baker Hughes Board

         Count III asserts that GE aided and abetted breaches of fiduciary duty by the

members of the Baker Hughes Board in connection with their approval of and



59
Id. ¶¶ 200-19.
60
     Dkt. 27; Dkt. 29.
61
     Savor, Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002) (internal citations omitted).
                                              14
support for the Merger.62 The elements of a claim for aiding and abetting a breach

of fiduciary duty are: “(1) the existence of a fiduciary relationship, (2) a breach of

the fiduciary’s duty, (3) knowing participation in that breach by the defendants, and

(4) damages proximately caused by the breach.”63

         The allegations underlying Count III comprise two discrete theories for a

claim of aiding and abetting. The first concerns the Board’s approval of the Merger

Agreement on October 30, 2016, based on the Unaudited Financials and the lack of

information about the Goodwill Impairments. The second theory concerns the

Board’s alleged failure—after receiving the Audited Financials in March 2017—to

consider terminating the Merger or modifying its terms after becoming aware of the

Goodwill Impairments. Before turning to those theories, the court reviews the legal

framework relevant to alleging a predicate breach of fiduciary duty to support a

claim for aiding and abetting.

         As noted above, in amending their initial pleadings, Plaintiffs abandoned their

claims for breach of fiduciary duty against the non-employee members of the Baker

Hughes Board who approved the Merger, each of whom is exculpated from personal

liability for breaches of the duty of care under the Company’s certificate of




62
     See Compl. ¶¶ 200-10.
63
  Malpiede v. Townson, 780 A.2d 1075, 1096 (Del. 2001) (citations, internal quotation
marks, and alterations in original omitted).
                                           15
incorporation.64      In doing so, Plaintiffs tacitly concede the independence and

disinterestedness of twelve of the thirteen members of the Board and that they cannot

allege a non-exculpated claim against the members of the Board. Indeed, except

with respect to Craighead, whom the Complaint names as a defendant only in his

capacity as an officer,65 Plaintiffs do not argue that any member of the Board

suffered from a disabling conflict of interest, was not independent, or acted in bad

faith in deciding to approve the Merger. Instead, the premise of Plaintiffs’ aiding

and abetting claim in Count III is that the Baker Hughes directors breached their

duty of care by acting unreasonably in fulfilling their duty under Revlon66 and its

progeny “to get the highest value reasonably attainable for the shareholders” in a

sale of control transaction.67

         The parties agree that enhanced scrutiny under Revlon presumptively would

apply to the Board’s approval of the Merger because the Merger shifted control of

Baker Hughes from a diffuse group of public stockholders to GE, which owned


64
 Jackson Aff. Ex. K (Restated Certificate of Incorporation of Baker Hughes Incorporated),
Article TENTH.
65
     See Pls.’ Answering Br. 1, 57 n.166, 64 (Dkt. 32).
66
     Revlon, Inc. v. McAndrews & Forbes Hldgs., Inc., 506 A.2d 173 (Del. 1986).
67
  Mills Acq. Co. v. Macmillan, Inc., 559 A.2d 1261, 1288 (Del. 1989) (citing Revlon, 506
A.2d at 182); see also Kahn v. Stern, 2018 WL 1341719, at *1 n.3 (Del. Mar. 15, 2018)
(Strine, C.J.) (ORDER) (“The presence of an exculpatory charter provision does not mean
that Revlon duties no longer apply. Rather, Revlon remains applicable as a context-specific
articulation of the directors’ duties but directors may only be held liable for a non-
exculpated breach of their Revlon duties.”).
                                              16
approximately 62.5% of the combined company after the Merger.68 Based on the

approval of the Merger by Baker Hughes’ stockholders, Craighead and Ross argue

that the business judgment rule—not enhanced scrutiny—should apply under

Corwin v. KKR Financial Holdings LLC.69                 This argument fails because, as

discussed in Part III.B.1, the vote of Baker Hughes’ stockholders in favor of the

Merger was not fully informed. Enhanced scrutiny thus applies to the Board’s

decision to approve the Merger for purposes of determining if a predicate breach has

been alleged sufficiently.

         “The key features of an enhanced scrutiny test are: (a) a judicial determination

regarding the adequacy of the decisionmaking process employed by the directors,

including the information on which the directors based their decision; and (b) a

judicial examination of the reasonableness of the directors’ action in light of the

circumstances then existing.”70 “Through this examination, the court seeks to assure

itself that the board acted reasonably, in the sense of taking a logical and reasoned




68
   Paramount Commc’ns Inc. v. QVC Network Inc., 637 A.2d 34, 48 (Del. 1994) (the
obligation under Revlon “to seek the best value reasonably available to the stockholders”
arises where the effect of a transaction “is to shift control . . . from the public stockholders
to a controlling stockholder”).
69
   125 A.3d 304, 306 (Del. 2015) (Strine, C.J.) (holding that a transaction that otherwise
would be subject to enhanced scrutiny is afforded the protection of the business judgment
rule where it “has been approved by a fully informed, uncoerced majority of the
disinterested stockholders”).
70
     Paramount, 637 A.2d at 45.
                                              17
approach for the purpose of advancing a proper objective, and to thereby smoke out

mere pretextual justifications for improperly motivated decisions.”71

         Enhanced scrutiny “is not a license for law-trained judges to second-guess

reasonable, but debatable, tactical choices that directors have made in good faith.”72

Rather, as our Supreme Court has explained, the focus is on whether “the directors’

decision was, on balance, within a range of reasonableness:”

         There are many business and financial considerations implicated in
         investigating and selecting the best value reasonably available. The
         board of directors is the corporate decisionmaking body best equipped
         to make these judgments. Accordingly, a court applying enhanced
         judicial scrutiny should be deciding whether the directors made a
         reasonable decision, not a perfect decision. If a board selected one of
         several reasonable alternatives, a court should not second-guess that
         choice even though it might have decided otherwise or subsequent
         events may have cast doubt on the board’s determination. Thus, courts
         will not substitute their business judgment for that of the directors, but
         will determine if the directors’ decision was, on balance, within a range
         of reasonableness.73

With these principles in mind, the court turns to consider the two theories underlying

the aiding and abetting claim asserted in Count III.

                1.     The Directors’ Approval of the Merger Agreement

         Plaintiffs first argue that the Baker Hughes Board failed to act reasonably

when it “blindly approved a sale based on false Unaudited Financials, despite clear


71
     In re Dollar Thrifty S’holder Litig., 14 A.3d 573, 598 (Del. Ch. 2010) (Strine, V.C.).
72
     In re Toys “R” Us, Inc. S’holder Litig., 877 A.2d 975, 1000 (Del. Ch. 2005).
73
     Paramount, 637 A.2d at 45 (emphasis omitted).
                                               18
red flags.”74 Apart from the fact that the Board did not have the Audited Financials

for GE O&G when it approved the Merger Agreement, the only “red flag” Plaintiffs

identify is “GE’s terrible Q3 2016 results – announced before signing and attributed

to GE O&G – and the significant degree to which GE O&G lagged behind the full-

year projected 2016 EBIT.”75

          Plaintiffs assert that GE knowingly participated in the Board’s failure to act

reasonably in approving the Merger Agreement by “creat[ing] an informational

vacuum to induce the Board into a bad deal.”76 The gravamen of this theory is that

“GE knew by the end of 2015 – months before the negotiations – that it needed to

incur greater than $4 billion in impairments at GE O&G” but concealed this

information from Baker Hughes by not including the Goodwill Impairments in the

Unaudited Financials.77 According to Plaintiffs, “GE instead provided the GE O&G

Forecasts, which are inconsistent with the book value writedown it was required to

take.”78

          In my opinion, Plaintiffs’ allegations do not support a reasonably conceivable

claim that the members of the Baker Hughes Board breached their fiduciary duties


74
     Pls.’ Answering Br. 31.
75
Id. at 32.
76
 Id. at 38.
77
Id. at 39.
78
 Id. at 40.
                                            19
by failing to act within the range of reasonableness in deciding to approve the Merger

Agreement. As such, the first theory underlying the aiding and abetting claim

asserted in Count III fails to state a claim for relief based on the lack of a predicate

breach of fiduciary duty. Three reasons support this conclusion.

         First, Plaintiffs do not contend—nor could they—that the Board’s decision to

enter into the Merger Agreement based on the Unaudited Financials was

unreasonable per se. “Under Revlon, ‘directors are generally free to select the path

to value maximization, so long as they choose a reasonable route to get there.’”79 As

the Complaint acknowledges, “GE O&G was a segment of GE that was not publicly

traded” and its “financial results were reported as part of GE’s consolidated

financials” when GE approached Baker Hughes to explore a strategic relationship in

August 2016 and during the course of their negotiations in September and October

of 2016.80 As a practical matter, therefore, it was necessary for the Baker Hughes

Board to utilize the Unaudited Financials to negotiate a transaction if it wished to

pursue a strategic combination with GE O&G.

         Second, the plain terms of the Merger Agreement belie Plaintiffs’ conclusory

allegation that the Baker Hughes Board “blindly” relied on the Unaudited Financials.


79
  Chester Cty. Emps.’ Ret. Fund v. KCG Hldgs., Inc., 2019 WL 2564093, at *16 (Del. Ch.
June 21, 2019) (quoting In re Answers Corp. S’holders Litig., 2011 WL 1366780, at *3
(Del. Ch. Apr. 11, 2011)).
80
     Compl. ¶¶ 22, 88.
                                          20
To the contrary, Baker Hughes secured provisions in the Merger Agreement to

protect against the risk, which Baker Hughes specifically disclosed in a section of

the Proxy titled “Risks and Potentially Negative Factors,” “that audited financial

statements for GE O&G were not available at the time of signing the [Merger]

Agreement.”81 Specifically, the Merger Agreement contains (i) a representation and

warranty concerning the preparation of the Unaudited Financials, (ii) a condition to

ensure that Baker Hughes would receive the Audited Financials before closing, and

(iii) a termination right coupled with a fee reimbursement provision to address any

adverse differences between the Audited and Unaudited Financials “material to the

intrinsic value” of GE O&G::

           GE represented and warranted that the Unaudited Financials “have
            been prepared in conformity with GAAP . . . and fairly present in all
            material respects the combined financial position and the combined
            results of operations of GE O&G as of the dates or for the periods
            presented therein.”82

           Baker Hughes’ obligation to close the Merger was conditioned on
            GE delivering the Audited Financials to Baker Hughes “[a]s
            promptly as reasonably practicable following December 31, 2016
            (and in any event no later than April 15, 2017).”83

           Baker Hughes had the right to terminate the Merger Agreement if
            the Audited Financials differed from the Unaudited Financials “in a
            manner that is material to the intrinsic value (determined in a manner
            consistent with appropriate valuation methodologies) of GE O&G

81
     Proxy at 87.
82
     Merger Agreement § 5.04(c).
83
Id. § 7.05(a).
                                            21
             in a manner that is adverse (excluding any differences resulting from
             (x) any changes in the amount of goodwill or intangible assets and
             (y) the matters described on Annex 8.03(e)).”84

           Baker Hughes’ right to terminate the Merger Agreement for failure
            to deliver “Comparable GE O&G Audited Financial Statements”
            was coupled with a requirement that “GE shall pay to [Baker
            Hughes] all of the Expenses of [Baker Hughes] up to an aggregate
            amount of $40 million” if Baker Hughes exercised its termination
            right.85

          In short, the provisions of the Merger Agreement and the Proxy quoted above

demonstrate that the Baker Hughes Board knew there were risks to using the

Unaudited Financials to negotiate a combination with GE O&G and made a business

judgment to address those risks in a nuanced way in the Merger Agreement.86 In my

view, the existence of these protective provisions demonstrates that the Board—

which included twelve concededly independent and disinterested members who

were advised by sophisticated legal (Davis Polk) and financial (Goldman)




84
Id. §§ 8.03(e)(ii), 9.03(c).
85
Id. § 9.05(a).
86
   Plaintiffs characterize the goodwill exclusion in Section 8.03(e)(ii) of the Merger
Agreement as a “loophole” that “GE requested” and argue that it should have put the Board
“on notice . . . that GE O&G’s financials required scrutiny.” Pls.’ Answering Br. 5. The
Complaint is devoid of any nonconclusory factual allegations to support the assertion that
GE sought the goodwill exclusion. In any event, it is logical that the provision contained
an exclusion for goodwill given that its purpose was to identify material differences “to the
intrinsic value” of GE O&G because, as Plaintiffs concede, goodwill is a noncash item that
would not factor into GE O&G’s free cash flows in a discounted cash flow analysis. See
Mot. to Dismiss Hr’g Tr. at 73 (July 16, 2020) (Dkt. 54).
                                             22
advisors—acted within the range of reasonableness in approving the Merger

Agreement based on the Unaudited Financials.

         Plaintiffs suggest the Baker Hughes Board should “have insisted on modified

terms” after learning about GE results for the third quarter of 2016,87 which showed

that GE O&G was “expected to decline 15-20% in 2016.”88 The Complaint,

however, alleges that the terms of the proposed transaction were negotiated on

October 27, 2016 and October 28, 2016, after Goldman already had reviewed “GE

and the Company’s Q3 2016 highlights” with the Board on October 26, 2016.89 In

any event, the Board indisputably was aware of the 2016 third quarter results for GE

O&G before it approved the Merger Agreement, which, as discussed above,

contained a structure that fell within the range of reasonableness for addressing

adverse differences between the Audited and Unaudited Financials that were

“material to the intrinsic value” of GE O&G.

         Third, none of the “informational vacuum” cases on which Plaintiffs rely

supports finding that the Board’s decision to approve the Merger Agreement fell

outside the range of reasonableness as a predicate for an aiding and abetting claim.

As this court has observed, “[w]hat typically drives a finding of unreasonableness is



87
     Pls.’ Answering Br. 32.
88
     Compl. ¶ 58(b).
89
     Compl. ¶¶ 61-62.
                                          23
evidence of self-interest, undue favoritism or disdain towards a particular bidder, or

a similar non-stockholder-motivated influence that calls into question the integrity

of the process.”90 Each of the authorities upon which Plaintiffs rely—Rural Metro,91

PLX,92 KCG,93 and TIBCO94—bear out this observation.

          In Rural Metro, for example, the Court of Chancery found after trial that

certain actions fell outside the range of reasonableness where the target board’s

financial advisor, tainted with self-interest to obtain fees from various sources during

the sale process, withheld from the target board material information about its

conflicts of interest and valuation methodology.95 With respect to one of the board’s

actions, the court noted that, “[a]bsent conflicts of interest, this decision would be

one of the many debatable choices that fiduciaries and their advisors must make

when exploring strategic alternatives in an uncertain world, and it would fall within

the range of reasonableness.”96



90
 In re Del Monte Foods Co. S’holders Litig., 25 A.3d 813, 831 (Del. Ch. 2011) (citing
Dollar Thrifty, 2010 WL 3503471 at *18-19; Toys “R” Us, 877 A.2d at 1000-01).
91
  In re Rural Metro Corp. S’holders Litig., 88 A.3d 54 (Del. Ch. 2014), aff’d sub nom.
RBC Capital Mkts., LLC v. Jervis, 129 A.3d 816 (Del. 2015).
92
  In re PLX Tech. Inc. S’holders Litig., 2018 WL 5018535 (Del. Ch. Oct. 16, 2018), aff’d,
211 A.3d 137 (Del. 2019).
93
     KCG Hldgs., 2019 WL 2564093.
94
     In re TIBCO Software Inc. S’holders Litig., 2015 WL 6155894 (Del. Ch. Oct. 20, 2015).
95
88 A.3d at 91-96.
96
Id. at 91.
                                             24
          In PLX, the Court of Chancery similarly found after trial that a target board’s

decisions fell outside the range of reasonableness where an activist investor and a

director on the target board affiliated with the activist had tainted the sale process.97

In particular, the activist and the director, as well as the target board’s financial

advisor, all of whom were motivated financially to engineer the transaction, failed

to tell the board about the acquirer’s initial plan to bid for the company, which

“fatally undermined the sale process.”98 As in Rural Metro, the PLX court found

that “[a]bsent [these] divergent interests, the Board’s sale process in this case would

fall within a range of reasonableness.”99

          More recently, in KCG Holdings, the court sustained aiding and abetting

claims against an acquirer (Virtu) and the target board’s largest stockholder and

longtime financial advisor (Jefferies) whose actions created an “informational

vacuum.”100 As to Jefferies, the court found sufficient to survive a motion to dismiss

allegations that Jefferies (i) “negotiated with Virtu for months and committed to a

$20 per share price before notifying [the target board] of Virtu’s interest,” (ii) shared




97
     2018 WL 5018535, at *1-2, *47.
98
Id. at *47.
99
Id. at *44.
100
      2019 WL 2564093, at *19.
                                            25
the target’s confidential information with Virtu, and (iii) did not come clean with the

board about its communications with Virtu.101

          Finally, although the issue in TIBCO involved only one aspect of a sale

process, i.e., a share count error that came to light after the company had entered

into a merger agreement, it also is instructive.102 There, this court sustained an aiding

and abetting claim after finding it was reasonably conceivable that a target board’s

financial advisor was financially “motivated to and intentionally created an

informational vacuum by failing to disclose material information to the Board” about

the share count error when the board was considering its options to address the

error.103

          Significantly, each of these “informational vacuum” cases share a common

theme. They each involved a player—privy to the internal deliberations or process

of a target board that had conflicting financial interests—who deliberately withheld

material information from the board, thus casting doubt on the integrity of a sale

process. That is not this case. To be sure, GE was motivated to strike the best deal



101
Id. (internal quotations marks omitted). The court sustained the claim against Virtu
because it “worked with Jefferies to pressure the Board to approve the Merger for a less-
than-value-maximizing price, accepted confidential information concerning BondPoint to
develop its acquisition strategy, and exploited [the target CEO]’s conflict to obtain his
support of the merger price.” Id. (internal citations and quotation marks omitted).
102
      2015 WL 6155894, at *1.
103
Id. at *26.
                                           26
it could in combining its O&G segment with Baker Hughes, but the Complaint does

not allege facts suggesting that GE was privy to the internal process of the Baker

Hughes Board or conspired with anyone who was. Thus, GE was not in a position

to taint the Board’s internal deliberations. Nor does the Complaint allege that GE

was in a position of trust vis-à-vis Baker Hughes. To the contrary, by all accounts,

the Merger Agreement was the product of arm’s length negotiations with GE on one

side of the negotiating table and Baker Hughes on the other.

         For the reasons discussed above, Plaintiffs’ first theory underlying its aiding

and abetting claim in Count III fails to state a claim for relief because Plaintiffs’

allegations do not support a reasonably conceivable claim of a predicate breach of

fiduciary duty by the Baker Hughes Board.

                2.     The Directors’ Alleged Failure to Take Action after Baker
                       Hughes Received the Audited Financials

         Plaintiffs’ second theory in Count III focuses on alleged failures of the Board

to take action after the Company received the Audited Financials for GE O&G in

March 2017. According to Plaintiffs, given the lack of any reference in the minutes

“to a review of the Audited Financials,” it is fair to infer that “the Board failed to

consider or analyze the Audited Financials at all before choosing to continue with

the Merger.”104 Plaintiffs further theorize that once the Company received the



104
      Pls.’ Answering Br. 32.
                                           27
Audited Financials, the Board failed to “(i) review the impairment tests or

underlying financial analysis,” “(ii) get an updated fairness opinion or any valuation

analysis,” “(iii) investigate the adequacy of GE O&G’s accounting or internal

control,” “(iv) seek to renegotiate the economic terms of the deal,” or (v) “seriously

investigate the Termination Right” in the Merger Agreement.105

          Defendants counter that the Baker Hughes Board, in fact, did examine the

differences between the Unaudited and Audited Financials and reasonably

determined that there was no basis to terminate the Merger Agreement.106 For

support, Defendants rely on the following statement in the Proxy:

          Following its receipt and review of the [Audited Financials], Baker
          Hughes has confirmed to GE that any difference between the [Audited
          Financials] and the applicable [Unaudited Financials] are not material
          and therefore such termination right is not available to Baker Hughes.107

Defendants further contend that Plaintiffs fail “to plead why the 2015 goodwill

impairment should have caused anyone at Baker Hughes to consider abandoning the

Merger—which is not surprising given the express exclusion of goodwill

adjustments in Section 8.03(e) of the Merger Agreement.”108




105
Id. at 32-33.
106
      Baker Hughes Defs.’ Opening Br. 21 (Dkt. 29).
107
      Proxy at 28; Compl. ¶ 155 (quoting same).
108
      Baker Hughes Defs.’ Opening Br. 22.
                                             28
         The factual basis for Plaintiffs’ position is fair game for skepticism. The fact

that the Board’s minutes do not reference the Audited Financials is a slender reed

upon which to infer that the Board and its advisers did nothing to review and consider

the potential implications of the Audited Financials—a contention that intuitively

seems inconceivable and that the Proxy directly contradicts. The court, however,

may not “weigh evidence on a motion to dismiss.”109 Importantly, even if one

assumes, arguendo, that Plaintiffs sufficiently have alleged a predicate breach for an

aiding and abetting claim, the claim fails for lack of any evidence of knowing

participation by GE.

         “Knowing participation in a board’s fiduciary breach requires that the third

party act with the knowledge that the conduct advocated or assisted constitutes such

a breach.”110 This standard requires well-pled facts that the aider and abettor acted

with “scienter,” or “knowingly, intentionally or with reckless indifference.”111 As

our Supreme Court has explained:

         Under this standard, a bidder’s attempts to reduce the sale price through
         arm’s-length negotiations cannot give rise to liability for aiding and
         abetting, whereas a bidder may be liable to the target’s stockholders if
         the bidder attempts to create or exploit conflicts of interest in the board.
         Similarly, a bidder may be liable to a target’s stockholders for aiding



109
      Voigt v. Metcalf, 2020 WL 614999, at *9 (Del. Ch. Feb. 10, 2020).
110
      Malpiede, 780 A.2d at 1097.
111
      Mesirov v. Enbridge Energy Co., 2018 WL 4182204, at *13 (Del. Ch. Aug. 29, 2018).
                                             29
         and abetting a fiduciary breach by the target’s board where the bidder
         and the board conspire in or agree to the fiduciary breach.112

         Critically here, whatever “informational vacuum” Plaintiffs contend was

created by GE before Baker Hughes entered into the Merger Agreement was filled

by the production of the Audited Financials. The Complaint acknowledges as much.

It pleads that, “[o]n their face, the Comparable GE O&G Audited Financial

Statements showed obvious negative material discrepancies with the Unaudited

Financial Statements on which the [Merger] was predicated,” including the

Goodwill Impairments.113

         Plaintiffs cite no case to support a claim for aiding and abetting liability where

the alleged breach of fiduciary duty occurred after the alleged informational vacuum

ceased to exist. More to the point, the Complaint is devoid of any allegations

suggesting that GE participated—knowingly or otherwise—in any of the alleged

failures of the Baker Hughes Board to take action after GE provided the Audited

Financials to Baker Hughes. Absent from the Complaint, for example, are any

allegations that GE took any action to prevent the Baker Hughes Board from taking

any action or seeking more information from its advisors or from GE after it received

the Audited Financials. Accordingly, Plaintiffs’ second theory underlying its aiding



112
      Malpiede, 780 A.2d at 1097-98.
113
      Compl. ¶¶ 89, 95; see also id. ¶¶ 90-94.
                                                 30
and abetting claim in Count III fails to state a claim for relief because Plaintiffs’

allegations do not sufficiently allege that GE knowingly participated in any breach

of fiduciary duty by the Baker Hughes Board.114

                                        *****

         For the foregoing reasons, the court grants GE’s motion to dismiss Count III

of the Complaint.

         B.    Plaintiffs’ Disclosure Claims

         Count II of the Complaint asserts that Craighead and Ross “breached their

disclosure duties” in various respects.115 Count IV asserts that “GE knowingly aided

and abetted the Board’s breach of their duties of disclosure.”116

         Two issues arise from these claims. The first is a Corwin issue, i.e., whether

approval of the Merger by Baker Hughes’ stockholders was fully informed so that

the business judgment rule—rather than enhanced scrutiny—would apply to the

Board’s decision to approve the Merger. The second issue, which only becomes

relevant if the Proxy was materially deficient, is whether the Complaint states a

reasonably conceivable claim that Craighead and Ross (Count II) and/or GE (Count




114
   GE’s alleged involvement in disclosures made to Baker Hughes’ stockholders is
addressed in Part III.B.2.
115
      Compl. ¶ 195.
116
      Compl. ¶ 216.
                                           31
IV) may be liable for compensatory damages for such an omission or misstatement.

The court considers those issues in that order.

                1.     Was Stockholder Approval of the Merger Fully Informed?

         “Under Delaware law, when directors solicit stockholder action, they must

disclose fully and fairly all material information within the board’s control.”117 “An

omitted fact is material if there is a substantial likelihood that a reasonable

shareholder would consider it important in deciding how to vote.”118                Stated

differently, “there must be a substantial likelihood that the disclosure of the omitted

fact would have been viewed by the reasonable investor as having significantly

altered the ‘total mix’ of information made available.”119

         “[A] plaintiff challenging the decision to approve a transaction must first

identify a deficiency in the operative disclosure document, at which point the burden

would fall to defendants to establish that the alleged deficiency fails as a matter of

law in order to secure the cleansing effect of the vote.”120 Plaintiffs’ brief identifies

essentially three disclosure deficiencies in the Proxy. The court addresses these next.


117
    In re Solera Hldgs., Inc. S’holder Litig., 2017 WL 57839, at *9 (Del. Ch. Jan. 5, 2017)
(internal quotation marks omitted).
118
  Rosenblatt v. Getty Oil Co., 493 A.2d 929, 944 (Del. 1985) (quoting TSC Indus., Inc. v.
Northway, Inc., 426 U.S. 438, 449 (1976)).
119
Id. (quoting TSC Indus., 426 U.S. at 449).
120
   Solera, 2017 WL 57839, at *8; see also Morrison v. Berry, 191 A.3d 268, 282 n.60
(Del. 2018) (agreeing with this statement of the law in Solera).

                                              32
                         a.   Failure to Disclose the Unaudited Financials

         Plaintiffs argue the Proxy was defective because it “omitted the actual

Unaudited Financials that GE had used to secure Baker Hughes’s agreement to the

Merger.”121 According to Plaintiffs, “the divergences between the Unaudited and

Audited Financials” were material.122

         Craighead and Ross counter with essentially two responses: (i) that disclosure

of the Unaudited Financials “was rendered obsolete by the publication of the Audited

Financial Statements” and (ii) that their disclosure was unnecessary because “the

specific unaudited historical metrics for GE Oil & Gas that Plaintiffs highlight were

either disclosed in the Proxy Statement or published annually in GE’s SEC

filings.”123

         In my opinion, the Unaudited Financials did not become “obsolete” when the

Audited Financials were published. To the contrary, the Unaudited Financials would

have been material to Baker Hughes’ stockholders to evaluate the fairness of the

Merger because they contained the only information concerning GE O&G’s

historical financial performance that was available when the Baker Hughes Board

approved the Merger Agreement;124 Goldman reviewed them in connection with


121
      Pls.’ Answering Br. 49 (emphasis omitted).
122
Id. at 53 (emphasis omitted).
123
      Baker Hughes Defs.’ Opening Br. 47; Baker Hughes Defs.’ Reply Br. 30 (Dkt. 40).
124
      See Proxy at 87.
                                             33
rendering its fairness opinion to the Board;125 and they would allow stockholders to

observe the differences between the Unaudited and Audited Financials to assess

what the Board found to be immaterial when determining that the termination right

in the Merger Agreement was not available. Separately, the materiality of the

Unaudited Financials reasonably can be inferred from the fact that the Merger

Agreement expressly provided that they would be attached to the Merger

Agreement, ostensibly so that the Unaudited Financials would be included in the

Proxy.126

          It is not disputed that certain unaudited metrics for GE O&G were disclosed

in three out of scores of filings GE and Baker Hughes made with the SEC over

several months after they entered into the Merger Agreement.127 This is inadequate.

“Disclosures are not supposed to take the form of a scavenger hunt”128 and “our law



125
Id. at 98.
126
   Merger Agreement § 5.04(c) (“The GE O&G Financial Statements are attached hereto
as Annex 5.04(c).”).
127
    Specifically, Plaintiffs explain, without contradiction, “that: (i) the unaudited 2015
EBIT could be found on page 19 of a presentation [Baker Hughes] filed with the SEC as
one of the 38 different Form 425 filings made in the two weeks after the Merger was
announced; (ii) the unaudited 2015 EBIT could also be found in another Form 425 filing
made on January 27, 2017, which was the 64th Form 425 filing made after announcement
of the Merger; and (iii) . . . GE had disclosed the higher 2015 and 2016 goodwill and total
asset values for GE O&G on pages 160 and 205 of GE’s 2016 Annual Report on Form 10-
K.” Pls.’ Answering Br. 53 (citations omitted).
128
   Ark. Tchr. Ret. Sys. v. Alon USA Energy, Inc., 2019 WL 2714331, at *24 (Del. Ch. June
28, 2019).
                                            34
does not impose a duty on stockholders to rummage through a company’s prior

public filings to obtain information that might be material to a request for

stockholder action.”129         Rather, stockholders are entitled to receive material

information bearing on the fairness of a transaction they are being asked to approve

in a “clear and transparent manner.”130 In sum, the Proxy contained a material

omission because it did not include the Unaudited Financials.

                       b.       Failure to Disclose Reasons for the Differences
                                Between the Unaudited and Audited Financials

          Plaintiffs contend the Proxy was deficient because it failed to disclose “the

reasons for [the] divergences” between the Unaudited and Audited Financials.131

More specifically, Plaintiffs focus on the failure to disclose “GE’s impairment

analyses,”132 the underlying cause of the Goodwill Impairments, and the “effect on

valuation.”133 This argument fails for essentially two reasons.

          First, Plaintiffs’ criticism concerning the failure to disclose GE’s impairment

analysis or its “effect on valuation” is illogical given the Complaint’s allegations




129
      Zalmanoff v. Hardy, 2018 WL 5994762, at *5 (Del. Ch. Nov. 13, 2018).
130
      Vento v. Curry, 2017 WL 1076725, at *4 (Del. Ch. Mar. 22, 2017).
131
      Pls.’ Answering Br. 53.
132
Id. at 50.
133
Id. at 53.
                                            35
that Baker Hughes did not receive the impairment analysis134 and that Goldman did

not prepare a revised fairness opinion after receiving the Audited Financials.135

Delaware law does not require fiduciaries to disclose information they do not

possess.136 As to the cause of the 2015 goodwill impairment on which Plaintiffs

focus, the notes to the Audited Financials in the Proxy explain that GE attributed

that impairment to “continued pressure on oil prices:”

         In performing the annual impairment test for goodwill in the third
         quarter of 2015 using data as of July 1 of that year, we determined that
         a step two test was required for a reporting unit within our SS&D
         reportable segment. As a consequence of continued pressure on oil
         prices, the revised expected cash flows for this reporting unit resulted
         in a goodwill impairment charge of $2,080 million. The impairment
         charge has been included as part of “Impairment of goodwill” in the
         Combined Statement of Earnings. As of December 31, 2016, we
         believe that the goodwill is recoverable for all of the report units;
         however, there can be no assurance that the goodwill will not be
         impaired in future periods.137




134
   Compl. ¶ 189 (alleging Craighead and Ross breached their fiduciary duties by “failing
to request and take into account the goodwill impairment analyses that led to the
recognition of the goodwill impairments”).
135
Id. (alleging Craighead and Ross breached their fiduciary duties by “failing to obtain a
revised fairness opinion that took into account the” Audited Financials).
136
   See Eisenberg v. Chicago Milwaukee Corp., 537 A.2d 1051, 1059 (Del. Ch. 1987)
(“Shareholders are entitled to be informed of information in the fiduciaries’ possession that
is material to the fairness of the price.”); In re JCC Hldg. Co., Inc., 843 A.2d 713, 721
(Del. Ch. 2003) (“Under Delaware law, there is no obligation on the part of a board to
disclose information that simply does not exist.”).
137
      Proxy at FS-47 (emphasis added).
                                             36
         Second, apart from focusing on GE’s impairment analysis, Plaintiffs do not

identify an undisclosed “fact” that would have significantly altered the “total mix”

of information available to Baker Hughes’ stockholders in evaluating the fairness of

the Merger relating to any other differences between the Unaudited and Audited

Financials.138 Indeed, Plaintiffs do not dispute that the Proxy fairly and accurately

described the valuation analyses Goldman performed for the Baker Hughes Board,

the projections on which those analyses relied, and the projections GE provided

before the Merger. As such, Plaintiffs’ second challenge to the disclosures in the

Proxy is without merit.

                       c.       The Termination Right Disclosure

         Finally, Plaintiffs’ argue that “the Proxy’s disclosure that Baker Hughes had

found the Termination Right satisfied created the affirmatively misleading

impression that the Audited Financials approximated the Unaudited Financials.”139

To repeat, the disclosure in question states, as follows:

         Following its receipt and review of the [Audited Financials], Baker
         Hughes has confirmed to GE that any difference between the [Audited
         Financials] and the applicable [Unaudited Financials] are not material
         and therefore such termination right is not available to Baker Hughes.140

138
   See Williams v. Geier, 1987 WL 11285, at *5 (Del. Ch. May 20, 1987) (“It is settled
law that defendants are required to disclose all germane facts . . . . [But] proxy materials
need not disclose legal theories or plaintiff’s characterizations of the facts.”) (citations
omitted).
139
      Pls.’ Answering Br. 54.
140
      Proxy at 28; see also Compl. ¶ 155 (quoting same).
                                             37
In my opinion, this disclosure was not misleading.

         To begin, the disclosure quoted above is not a blanket statement “that the

Audited Financials approximated the Unaudited Financials.” Rather, the disclosure

simply states that the termination right is not available because any differences

between the Unaudited and Audited Financials “are not material.”

         To determine what would be material, one logically must look at the provision

in the Merger Agreement that created the termination right. Section 8.03(e)(ii) of

the Merger Agreement focuses on adverse differences between the Unaudited and

Audited Financials “material to the intrinsic value of GE O&G” and expressly carves

out “any changes in the amount of goodwill or intangible assets.”141 Thus, placed in

context, the disclosure in question merely conveyed that the Baker Hughes Board

had determined that the termination right in Section 8.03(e)(ii) was not available

because there were no differences between the Unaudited and Audited Financials

unrelated to the Goodwill Impairments or any other aspect of the carve-out that were

materially adverse to the intrinsic value of GE O&G. It did not convey in an

unqualified manner that the Unaudited Financials “approximated” the Audited

Financials. Thus, Plaintiffs’ third challenge to the disclosures in the Proxy is

unavailing.



141
      Merger Agreement § 8.03(e)(ii).
                                           38
                                           *****

         In sum, Plaintiffs sufficiently have alleged that the failure to include the

Unaudited Financials in the Proxy was a material omission. As a result, the vote of

the Baker Hughes stockholders approving the Merger was not fully informed and

Corwin does not apply. Thus, enhanced scrutiny and not the business judgment rule

applies to the Baker Hughes Board’s decision making in connection with the Merger.

The court turns next to whether Plaintiffs have stated a claim to recover

compensatory damages from Craighead, Ross, and/or GE with respect to Proxy’s

failure to include the Unaudited Financials.

                2.     Have Plaintiffs Stated a Claim for Damages Against
                       Craighead, Ross, or GE Concerning the Proxy?

         The relief sought in the Complaint for Counts II and IV is compensatory

damages.142 Craighead, Ross, and GE each contend that even if the Proxy contained

a material deficiency, Plaintiffs have failed to plead facts sufficient to support a

claim against them for liability with respect to such a deficiency. The court considers

this issue first with respect to Craighead and Ross in their capacity as officers of

Baker Hughes, and then as to GE as an alleged aider and abettor.




142
      See Compl. at 66 (Prayer for Relief ¶ D).
                                              39
                       a.     Craighead and Ross

          In their roles as officers of Baker Hughes, Craighead and Ross are not

exculpated for breaches of the duty of care under the Company’s 102(b)(7)

provision.143 Thus, Plaintiffs may recover damages from Craighead or Ross in their

roles as officers for breach of either the duty of loyalty or the duty of care.144

          To state a claim under the duty of loyalty, Plaintiffs must plead that Craighead

and Ross “were interested in the transaction, lacked independence, or acted in bad

faith.”145 To plead bad faith, a plaintiff must allege that a defendant “knowingly and

completely failed to undertake their responsibilities.”146 Plaintiffs can reach this

threshold by showing that “the fiduciary intentionally acts with a purpose other than

that of advancing the best interests of the corporation . . . or where the fiduciary

intentionally fails to act in the face of a known duty to act, demonstrating a conscious

disregard for his duties.”147 In other words, Plaintiffs must allege that the fiduciary

“acted with scienter, meaning they had actual or constructive knowledge that their

conduct was legally improper.”148


143
      Jackson Aff. Ex. K, Article TENTH.
144
      Morrison v. Berry, 2019 WL 7369431, at *22 (Del. Ch. Dec. 31, 2019).
145
Id. at *13.
146
      Lyondell Chem. Co. v. Ryan, 970 A.2d 235, 243-44 (Del. 2009).
147
      In re Walt Disney Co. Deriv. Litig., 906 A.2d 27, 67 (Del. 2006).
148
   City of Birmingham Ret. & Relief Sys. v. Good, 177 A.3d 47, 55 (Del. 2017) (internal
quotation marks and citation omitted).
                                              40
         Under Delaware law, the standard of care applicable to the fiduciary duty of

care of an officer is gross negligence.149 “Gross negligence involves more than

simple carelessness. To plead gross negligence, a plaintiff must allege ‘conduct that

constitutes reckless indifference or actions that are without the bounds of reason.’”150

“While the inquiry of whether the claims amount to gross negligence is necessarily

fact-specific, the burden to plead gross negligence is a difficult one.”151

         As to Ross, Plaintiffs’ allegations are exceedingly thin. The Complaint

mentions Ross by name about ten times, primarily to argue she was interested in the

Merger given her change in control compensation.152 The only allegations regarding

her role in the Merger are that she: (i) met with GE O&G President and CEO Lorenzo




149
   Buckley Fam. Tr. v. McCleary, 2020 WL 1522549, at *10 (Del. Ch. Mar. 31, 2020). As
the court noted recently, “[i]t is an open issue of Delaware law as to whether Revlon applies
to an officer’s actions.” In re Mindbody, Inc., 2020 WL 5870084, at *32 n.287 (Del. Ch.
Oct. 2, 2020). For purposes of this decision, the court assumes that a breach of an officer’s
duty of care should be assessed under the traditional gross negligence standard with respect
to actions taken in the context of a sale of control transaction because it is the members of
the board of directors—not the officers—who are responsible for the type of decisions that
are the focus of enhanced scrutiny review under Revlon and its progeny. See id. (applying
gross negligence even though Revlon applied to the underlying transaction because,
quoting Malpiede, 780 A.2d at 1083, “Revlon neither creates a new type of fiduciary duty
in the sale-of-control context nor alters the nature of the fiduciary duties that generally
apply”); Morrison v. Berry, 2019 WL 7369431, at *22 (applying gross negligence standard
to officer conduct, even though “Revlon applies to the underlying company sale process”).
150
   Morrison, 2019 WL 7369431, at *22 (quoting Zucker v. Hassell, 2016 WL 7011351, at
*7 (Del. Ch. Nov. 30, 2016)).
151
      Zucker, 2016 WL 7011351, at *7 (internal quotation marks and alterations omitted).
152
      See Compl. ¶¶ 24, 69.
                                             41
Simonelli on May 2, 2016 “to discuss ‘collaboration’ between Baker Hughes and

GE O&G,”153 (ii) “provided economic diligence to GE O&G’s CFO, Brian

Worrell,”154 and (iii) “met with her GE counterparts to negotiate the terms of the

proposed Transaction.”155

          Critically, the Complaint is devoid of any allegations that Ross had any role

in drafting or disseminating the Proxy. Plaintiffs’ case against Ross boils down to

the unsubstantiated assertion that she “would have reviewed and authorized

dissemination of the Proxy” because she was CFO of Baker Hughes.156 This is

insufficient to plead that Ross acted with scienter or was grossly negligent in

connection with the failure to attach the Unaudited Financials to the Proxy. As such,

Count II of the Complaint fails to state a claim for relief against Ross.

          In contrast to its treatment of Ross, the Complaint contains numerous

allegations concerning Craighead’s involvement in the negotiation of the Merger,157

which is unsurprising given his multiple roles as Chairman of the Board, CEO, and

President at the time.158 Most relevantly, the Complaint alleges that “Craighead



153
Id. ¶ 31.
154
 Id. ¶ 36.
155
 Id. ¶ 62.
156
      Pls.’ Answering Br. 64.
157
      See Compl. ¶¶ 31, 33-35, 37, 45, 47-48, 66, 72.
158
Id. ¶ 23.
                                              42
signed both the Proxy, as the Chairman and CEO of Baker Hughes, and the Form S-

4, as a person about to become a director of New Baker Hughes.”159

         Although not overwhelming, this allegation is sufficient to support a

reasonably conceivable claim that Craighead breached his duty of care with respect

to the preparation of the Proxy he signed as Baker Hughes’ CEO. This is so, in my

view, given the importance of the Unaudited Financials—the only source of GE

O&G historical financial information available to Baker Hughes before it signed the

Merger Agreement—and given the categorical obligation in Section 5.04(c) of the

Merger Agreement to attach the Unaudited Financials to the Merger Agreement.160

Perhaps discovery will show that the failure to attach the Unaudited Financials to

the Proxy was inadvertent or handled by advisors on which Craighead reasonably

relied, but those factual questions cannot be resolved on the pleadings.161 Count II

thus survives as to Craighead.


159
Id. ¶ 197; see Proxy.
160
   See In re Hansen Med., Inc. S’holders Litig., 2018 WL 3025525, at *11 (Del. Ch. June
18, 2018) (“Vance affixed his signature to the Proxy in his capacity as President and CEO
and presented the information to the stockholders for their consideration. This means he
may be liable for material misstatements in the Proxy in his capacity as an officer in
addition to his capacity as a director.”).
161
   Craighead contends that Plaintiffs’ allegations “do not avoid the exculpation protections
afforded” him because they fail to “highlight the specific actions that Mr. Craighead
undertook as an officer (as distinct from actions as a director).” Baker Hughes Defs.’ Reply
Br. 19 (internal quotation marks and alterations omitted). This argument is fact intensive
and premature. See Morrison, 2019 WL 7369431, at *27 (“Anicetti argues that his work
with the 14D-9 was so intertwined with his role as director that he should be given the
benefit of the exculpation provision. This may prove true on a more developed record, in
                                            43
                      b.     GE

         Count IV of the Complaint asserts that GE aided and abetted the Board’s

breach of fiduciary duty with respect “to provid[ing] full and fair disclosures to

[Baker Hughes’] stockholders.”162 To repeat, “[t]o survive a motion to dismiss, the

complaint must allege facts that satisfy the four elements of an aiding and abetting

claim: (1) the existence of a fiduciary relationship, (2) a breach of the fiduciary’s

duty, (3) knowing participation in that breach by the defendants, and (4) damages

proximately caused by the breach.”163

         Even assuming for the sake of argument that the Complaint sufficiently pleads

a non-exculpated breach of duty against the Board with respect to the disclosures in

the Proxy, which is far from clear given the sparsity of allegations in the Complaint

concerning the directors’ involvement apart from Craighead, the Complaint fails to

sufficiently allege knowing participation to sustain an aiding and abetting claim

against GE. Again to repeat, knowing participation requires that the aider and




which case his actions are exonerated (absent disloyalty). At the pleading stage, however,
and in light of the allegation that, in his role as CEO, Anicetti participated in preparing the
14D-9, I infer that Anicetti remains liable in that regard for gross negligence as well as
disloyalty in connection with the proxy.”).
162
      Compl. ¶ 212.
163
    Malpiede, 780 A.2d at 1096 (citations, internal quotation marks, and alterations in
original omitted).
                                              44
abettor “act with scienter,” i.e., “act knowingly, intentionally, or with reckless

indifference; that is, with an illicit state of mind.”164

         Plaintiffs argue that “GE aided and abetted the Board’s breach through its co-

authorship of the BHGE Form S-4, prepared in conjunction with the Proxy, and its

withholding of information that should have been disclosed therein.”165            This

argument lacks merit with respect to Plaintiffs’ only viable disclosure deficiency—

the failure to include the Unaudited Financials in the Proxy.

         As an initial matter, GE did not withhold the Unaudited Financials from Baker

Hughes; rather, GE provided them to Baker Hughes in the first place.166 The real

issue is whether (i) GE knew the Baker Hughes Board was acting in breach of its

duty of care by failing to ensure that the Unaudited Financials were included in the

Proxy that Baker Hughes prepared for dissemination to its stockholders and (ii) GE

participated in that breach. The Complaint is devoid of any well-pled facts on either

score to support a reasonable inference that GE acted with the illicit state of mind

necessary to sustain a claim for aiding and abetting against it.167 Thus, Count IV

fails to state a claim for relief.


164
   RBC Capital Markets, 129 A.3d at 862 (internal quotation marks and alterations
omitted).
165
      Pls.’ Answering Br. 49.
166
      Compl. ¶ 39.
167
   The Complaint alleges “GE had known and intended, as part of the process of preparing
the audited financials and the Form S-4 with Baker Hughes, that Baker Hughes would
                                            45
          C.       The Breach of Fiduciary Duty Claim Against Craighead and Ross

          Count I of the Complaint is an odd claim. As pled in the Complaint, Count I

asserts that Craighead and Ross, acting solely in their capacity as officers of the

Company,168 and motivated by “the immediate payouts associated with the

Transaction” and their “desire not to lose their jobs upon a stockholder revolt

following”169 the failed Halliburton transaction, breached their fiduciary duties by:

          (1) approving the Transaction despite red flags regarding GE’s
          financials; (2) deciding to continue with the Transaction after the
          receipt of the materially inferior Comparable GE O&G Audited
          Financial Statements . . . (3) failing to obtain a revised fairness opinion
          that took into account the Comparable GE O&G Audited Financial
          Statements; [and] (4) failing to request and take into account the
          goodwill impairment analyses that led to the recognition of the
          goodwill impairments.170

          The oddity of Count I is that each of these contentions concern a Board-level

decision to take action (or refrain from taking action) in connection with a sale of

control of the Company where the independence and disinterestedness of twelve

members of the Board (i.e., all but Craighead) is unchallenged.171 They do not



make [various] false and misleading representations.” Id. ¶ 162. This allegation is
conclusory and does not speak specifically to the omission of the Unaudited Financials.
168
      See Pls.’ Answering Br. 57 n.166, 64.
169
      Compl. ¶ 190.
170
Id. ¶ 189.
  See, e.g., 8 Del. C. § 251(b) (requiring that “the board of directors of each corporation
171

which desires to merger or consolidate shall adopt a resolution approving an agreement of
merger of consolidation”).
                                              46
concern decisions Craighead or Ross were authorized to make as officers. Nor does

the Complaint allege that the Board was unaware in making these decisions that

Craighead and Ross potentially stood to receive significant payments in connection

with the Merger. Thus, even if Craighead and/or Ross were motivated to favor

approval of the Merger for personal financial reasons, there is no reasonably

conceivable set of facts pled in the Complaint that calls into question the decisions

of an overwhelmingly independent and disinterested Board to approve and continue

to support the Merger.172

         Presumably recognizing as much, Plaintiffs recast the import of Count I in

their brief. Plaintiffs argue there that Craighead and Ross breached their duty of

loyalty by “turning a blind eye to red flags in GE O&G’s Unaudited Financials”

because they “knew that if they trained the Board’s attention on the Audited

Financials, or sought an updated fairness opinion from Goldman, they would

jeopardize closing of the Merger and, with it, their payday.” 173 Citing this court’s

decision in In re El Paso Corporation Shareholder Litigation,174 Plaintiffs contend


172
    See, e.g., In re Novell, Inc. S’holder Litig., 2013 WL 322560, at *11-12 (Del. Ch. Jan.
3, 2013) (finding “no reasonably conceivable set of facts” had been pled to support a claim
that the board breached its fiduciary duties where one member who stood to receive a $9
million lump sum payment in connection with the challenged transaction was not alleged
to have “exerted any undue influence over any of the seven other independent and
disinterested members of the Board in their consideration of” an acquisition proposal).
173
      Pls.’ Answering Br. 55-56.
174
      41 A.3d 432 (Del. Ch. 2012) (Strine, C.).
                                              47
that “Craighead’s and Ross’s elevation of self-interest over their duty to protect

Baker Hughes stockholders from the unfair Merger constituted classic disloyalty

under Delaware law and gives rise to paradigmatic Revlon claims.”175                The

allegations in the Complaint do not support such a theory.

         To be sure, Craighead and Ross potentially stood to receive significant

payments in connection with the Merger—up to approximately $42 million for

Craighead and $15.2 million for Ross.176 Most of these amounts fall into one of

three categories: (i) payments for restricted stock or restricted stock units granted

before the date of the Merger Agreement that would vest upon closing—$12.2

million for Craighead and $5 million for Ross; (ii) cash severance if Craighead or

Ross left the Company within two years after the closing—$12.1 million for

Craighead and $6.1 million for Ross; and (iii) payments for restricted stock units

granted after the date of the Merger Agreement that would vest if either of them left

the Company within one year after closing—$9.4 million for Craighead and $3.5

million for Ross.177



175
      Pls.’ Answering Br. 57.
176
      Compl. ¶¶ 23-24; Proxy at 125-27.
177
   Proxy at 125-27. In addition to cash severance and equity payments, Craighead received
approximately $7.6 million as a tax reimbursement. Id. at 125, 128. To receive the cash
severance or payments for restricted stock units granted after the date of the Merger
Agreement, the executive’s employment must be terminated during the relevant period by
Baker Hughes without “cause” or by the executive for “good reason.” Id. 125-26.
                                           48
       As to the first category, this court has found that accelerated vesting of equity

awards in connection with a change of control transaction “does not create a conflict

of interest because the interests of the shareholders and [fiduciaries] are aligned in

obtaining the highest price.”178        By contrast, depending on their individual

circumstances, the second two categories may have incentivized Craighead and Ross

to favor a short-term change of control over the Company remaining independent,

although that would mean foregoing substantial compensation they may have

received if they remained in their positions in the post-Merger entity.179 In 2016, for

example, Craighead and Ross received a total of approximately $13.5 million and

$5.8 million, respectively, in cash and stock compensation from Baker Hughes.180

       Whether Craighead and Ross were financially motivated to favor the Merger

ultimately is not the key issue raised by Count I to my mind. Rather, assuming they


178
   Globis P’rs, L.P. v. Plumtree Software, Inc., 2007 WL 4292024, at *8 (Del. Ch. Nov.
30, 2007); Krim v. ProNet, Inc., 744 A.2d 523, 528 n.16 (Del. Ch. 1999) (“The vesting of
options does not create a conflict as a high exchange ratio for ProNet shares benefits the
option-holding directors as much as, if not more than, the regular stockholders.”); See also
Novell, 2013 WL 322560, at *11 (“[T]he possibility of receiving change-in-control benefits
pursuant to pre-existing employment agreements does not create a disqualifying interest as
a matter of law.”).
179
    In re Alloy, Inc. S’holder Litig., 2011 WL 4863716, at *9 (Del. Ch. Oct. 13, 2011)
(“allegations of pecuniary self-interest must allow the Court to infer that the interest was
of a sufficiently material importance, in the context of the [fiduciary]’s economic
circumstances, as to have made it improbable that the director could perform her fiduciary
duties without being influenced by her overriding personal interest.”) (internal quotation
marks omitted).
180
   Compl. ¶¶ 24, 49; Jackson Aff. Ex. J (Schedule 14A of Baker Hughes, dated March 9,
2017), at 37.
                                            49
were so motivated, the relevant question is: Does the Complaint plead facts to

support a reasonably conceivable claim that Craighead or Ross tainted the decision-

making of twelve concededly independent and disinterested directors when the

Board unanimously approved the Merger Agreement and continued to support the

Merger after receiving the Audited Financials? In my opinion, the Complaint does

not come close to doing so.

          The El Paso decision on which Plaintiffs rely shows how far removed the

allegations of the Complaint here are from stating a claim on the theory they have

espoused. In El Paso, the court found that plaintiffs had demonstrated a reasonable

likelihood of success in proving that a proposed merger of El Paso Corporation and

Kinder Morgan, Inc. was “tainted by disloyalty.”181 In reaching this conclusion, the

court found that El Paso’s CEO and “sole negotiator” did not disclose to the El Paso

board “his interest in working with other El Paso managers in making a bid to buy

[El Paso’s exploration and production] business from Kinder Morgan.”182 As the

court elaborated:

          [The CEO] kept that motive secret, negotiated the Merger, and then
          approached Kinder Morgan’s CEO on two occasions to try to interest
          him in the idea. In other words, when El Paso’s CEO was supposed to
          be getting the maximum price from Kinder Morgan, he actually had an
          interest in not doing that.183

181
      El Paso, 41 A.3d at 434.
182
Id. at 434, 436.
183
 Id. at 434.
                                          50
The CEO’s “undisclosed conflict of interest compounded the reality that the Board

and management of El Paso relied in part on advice given by a financial advisor”

that owned 19% of Kinder Morgan’s stock, controlled two Kinder Morgan board

seats, and whose lead banker “did not disclose that he personally owned

approximately $340,000 of stock in Kinder Morgan.”184

            El Paso is one of a number of decisions where this court has sustained claims

where fiduciaries tainted the board’s approval of a transaction by concealing

material information from the board about the transaction,185 failing to disclose

conflicts to the board,186 or misleading the board to benefit a favored suitor.187 None

of those circumstances are pled here.


184
Id.
185
    See McElrath on behalf of Uber Techs., Inc. v. Kalanick, 2019 WL 1430210, at *10
(Del. Ch. Apr. 1, 2019) (“At this pleading stage, I must accept the Plaintiff’s assertion that
[CEO] was aware that the Otto transaction would result in misappropriation of IP from
Google, but that he did not inform the Board in either his capacity as an officer of Uber or
as a director. Withholding such information would be a violation of [the CEO’s] fiduciary
duty of loyalty as an officer of Uber.”), aff’d sub nom. McElrath v. Kalanick, 224 A.3d 982
(Del. 2020).
186
   See City of Fort Myers Gen. Emps.’ Pension Fund v. Haley, 235 A.3d 702, 724 (Del.
2020) (sustaining claim against CEO where “Plaintiffs have alleged sufficiently that [CEO]
was materially interested in the merger, that he failed to disclose his interest in the Proposal
to the Towers Board, and that a reasonable Board member would have regarded the
existence of [CEO’s] material interest a significant fact in the evaluation of the merger.”).
187
    See Chen v. Howard-Anderson, 87 A.3d 648, 687 (Del. Ch. 2014) (“Here . . . the
plaintiffs have cited evidence regarding actions that [defendants] took as officers that could
support a reasonable inference of favoritism towards [a bidder] consistent with their
personal financial interests rather than the pursuit of maximal value for the stockholders.”);
Gantler v. Stephens, 965 A.2d 695, 709 (Del. 2009) (finding allegations that an officer, for
                                              51
         As previously discussed, the Complaint does not allege that the Board was

unaware that the Company’s CEO and CFO stood to receive significant payments in

connection with the Merger—a routine reality of M&A transactions. Nor does the

Complaint contain any well-pled facts demonstrating that Craighead or Ross

withheld from the Board any other potential conflict of interest they had with respect

to the Merger or that they deprived the Board of any material information that could

have corrupted the Board’s decision-making in connection with its consideration of

the Merger.

         Plaintiffs’ suggestion that Craighead and Ross failed to “train[] the Board’s

attention on the Audited Financials,” at bottom, is speculative and of no moment.188

The Complaint does not allege that Craighead or Ross (or anyone else) concealed

the Audited Financials from the Board, which was well-equipped—with the

assistance of sophisticated legal and financial advisors—to assess whether the

Audited and Unaudited Financials differed materially so as to trigger the termination

right under the Merger Agreement. Indeed, as the Complaint acknowledges, the




personal financial reasons, “never responded to” a bidder’s “due diligence requests and
that as a result,” the bidder “withdrew a competitive bid for” the corporation sufficient to
survive a motion to dismiss).
188
      Pls.’ Answering Br. 56.
                                            52
Proxy expressly disclosed that Baker Hughes determined that the termination right

was not available after reviewing the Audited Financials.189

         In effect, Plaintiffs’ grievance is that Craighead and Ross did not pound on

the table vigorously enough to persuade twelve concededly independent and

disinterested Board members to reach a different conclusion concerning the import

of the Audited Financials. Plaintiffs cite no authority to support such a claim and

the court is aware of none. In sum, devoid of any well-pled allegations that

Craighead or Ross mislead or concealed material information from the Baker

Hughes Board that tainted their consideration of the Merger, the Complaint fails to

plead a reasonably conceivable claim that they breached their duty of loyalty as

officers of the Company with respect to the Board’s decision to approve the

Merger.190 Accordingly, Count I is dismissed for failure to state a claim.




189
      Compl. ¶ 155 (quoting Proxy at 28).
190
   Plaintiffs argue, in a footnote, that “[e]ven if the Court were to find that Craighead and
Ross were not interested in the Merger, their failure to take any action upon receipt of the
Audited Financials . . . still would constitute a breach of the duty of care for which they
were not exculpated in their capacities as executive officers.” Pls.’ Answering Br. 57
n.166. The court disagrees. The Complaint does not plead facts sufficient to demonstrate
that Craighead or Ross were grossly negligent, i.e., that they acted with reckless
indifference or without the bounds of reason with respect to the Company’s decision not
to terminate the Merger Agreement based on differences between the Unaudited and
Audited Financials.


                                             53
IV.   CONCLUSION

      For the reasons explained above, the court grants the motions to dismiss

Counts I, III, and IV of the Complaint, and grants in part and denies in part the

motion to dismiss Count II of the Complaint. The parties should confer and submit

an implementing order within five business days.

      IT IS SO ORDERED.




                                       54